DETAILED ACTION
The following is a first action on the merits of application serial no. 16/371820 filed 4/1/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/1/19, 6/12/19 and 7/27/20 are considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“an angular acceleration calculation module (generic placeholder) configured to calculate……”(function) in claim 1.
-“a correction module (generic placeholder) configured to……correct command values……”(function) in claim 1.
-“a determination module (generic placeholder) configured to determine whether or not the angular acceleration ……”(function) in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: Claim 1 recites the limitation “a power transmission device (generic placeholder) ………….configured to distribute powers…….(function) in claim 1. However, this isn’t being interpreted under 112(f) due to the structure being recited in claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 9 recites the limitation “The vehicle comprising the drive source control device as claimed in claim 1”, however, based on claim 1 reciting in the preamble “A drive source control device for controlling two drive sources of a vehicle”, it is unclear as to what applicant is further limiting in claim 9 based on the dependency from claim 1 and therefore scope of coverage is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara 8972139 (IDS cited art).  As to claim 1, Shinohara discloses a drive source control device for controlling two drive sources of a vehicle, the vehicle including the two drive sources (2A, 2B), left and right drive wheels (LWr, RWr), and a power transmission device (1, Figure 2) disposed among the two drive sources and the left and right drive wheels, the power transmission device being configured to distribute powers from the two drive sources to the left and right drive wheels to drive the left and right drive wheels, the drive source control device comprising: an angular acceleration calculation module (92, column 14, lines 25-28) configured to calculate either (a) angular accelerations of the respective left and right drive wheels or (b) angular accelerations of the two respective drive sources, or both (a) and (b); and a correction module (93, column 14, lines 43-55) configured to, using the angular accelerations calculated by the angular acceleration calculation module, correct command values for respective outputs of the two respective drive sources, the command values being supplied from a command module.

As to claim 2, wherein the correction module is configured to correct the command values for the respective outputs of the two respective drive sources, using the angular accelerations calculated by the angular acceleration calculation module, and in accordance with a moment of inertia of a predetermined rotary portion and a 

As to claim 4, wherein the correction module is configured to correct the command values for the respective outputs of the two respective drive sources, using the angular acceleration of at least one of the left and right drive wheels (column 14, lines 44-55 and column 20, lines 28-44).

As to claim 7, wherein the correction module is configured to correct the command values for the respective outputs of the two respective drive sources, when an angular acceleration occurs in one drive wheel of the left and right drive wheels, so as to apply a torque in the same direction as a direction of the angular acceleration, to the one drive wheel (Figures 5-9).

As to claim 9, The vehicle comprising the drive source control device as claimed in claim 1 (reference characters pointed out in claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of JP 2015021594 (IDS cited art).  Shinohara discloses a power transmission device having two planetary gear mechanisms (12A, 12B), but doesn’t disclose the gear mechanisms as torque difference amplifiers as recited.
JP discloses a drive source control device for controlling two drive sources of a vehicle and shows that it is well known in the art to have a power transmission device (Figure 1) including a torque difference amplification device (abstract), the torque difference amplification device having two planetary gear mechanisms (10A, 10B), the torque difference amplification device amplifying a difference between torques generated by the two drive sources (2, 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear mechanism in Shinohara into a torque difference amplification device in view of JP to control torque output difference between the vehicle wheels to avoid wheel slip error which prevents wheel spin out during vehicle operation.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Ozaki et al 20140330470.  Shinohara discloses a correction module (93) configured to correct command values for the outputs of the drive sources using the angular accelerations of the two drive wheels, but not the angular accelerations of the two drive sources.  
Ozaki discloses a drive source control device for controlling drive sources (6) of a vehicle and shows that it is well known in the art to correct values for outputs of drive sources ([0112]) using angular accelerations of the drive sources ([0119]-[0120]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use, along with the angular accelerations of the drive wheels, the angular accelerations of the two drive sources in Shinohara in view of Ozaki to provide additional accuracy of angular acceleration values to avoid errors during correction of the command values.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Noguchi 20130261863 (IDS cited art).  Shinohara discloses the correction module is configured to correct the command values for the respective outputs of the two respective drive sources, when an angular acceleration occurs in one drive wheel of the left and right drive wheels, so as to apply a torque in the same direction as a direction of the angular acceleration, to the one drive wheel (Figures 5-9). However, Shinohara doesn’t disclose applying a torque in a direction opposite to a direction of the angular acceleration, to the other drive wheel of the left and right drive wheels.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Shinohara with a torque application in a direction opposite to a direction of the angular acceleration, to the other drive wheel of the left and right drive wheels in view of Noguchi to control torque output difference between the vehicle wheels to avoid wheel slip error which prevents wheel spin out during vehicle operation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Ozaki et al 20140330470.  Shinohara discloses a drive source control calculating angular acceleration and correcting command values based on the angular acceleration, however, Shinohara doesn’t disclose only correcting the values based on a determination module determining that the values is greater than a threshold value.
Ozaki discloses a drive source control device for controlling drive sources (6) of a vehicle and shows that it is well known in the art to provide a determination module (43) configured to determine whether or not the angular acceleration calculated by the angular acceleration calculation module is greater than a threshold value ([0112]), wherein only when the determination module determines that the angular acceleration is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Shinohara with a determination module determining to only correct the values based on the values being greater than a threshold value to control torque output difference between the vehicle wheels to avoid wheel slip error which prevents wheel spin out during vehicle operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP 2011130628 is IDS cited art that meets the limitations of claims 1-4 and 9 in view of Shinohara.  JP discloses a drive source control device for controlling a drive source (16) of a vehicle having left and right drive wheels (12, 13), a power transmission device (17) disposed among the drive source and the wheels to distribute power to the wheels, an angular acceleration calculation module (abstract) calculating the accelerations of the wheels and a correction module (abstract) using the accelerations to correct command value of the drive source.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 22, 2021